23 F.3d 406NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Richard T. FOX, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 93-2568.
United States Court of Appeals, Sixth Circuit.
May 2, 1994.

Before:  MERRITT, Chief Judge;  MILBURN and SILER, Circuit Judges.

ORDER

1
Richard T. Fox, proceeding pro se, appeals a district court judgment affirming the Secretary's denial of his applications for disability insurance benefits and supplemental security income benefits.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Fox filed his applications for social security benefits alleging a disability since May 2, 1990, due to arthritis of his back and knees, and psychological problems associated with brain surgery.  An administrative law judge (ALJ) determined that Fox did not suffer from a severe mental impairment which lasted twelve continuous months.  The ALJ found that Fox had severe problems related to his musculoskeletal system which limited him to performing sedentary work activity with a sit/stand option.  Relying on the medical-vocational guidelines and the testimony of a vocational expert (VE), the ALJ found that Fox could perform a significant number of jobs in the national economy.  Therefore, the ALJ found that Fox was not disabled.  The Appeals Council denied Fox's request for review.


3
Represented by counsel, Fox then sought judicial review of the Secretary's decision.  He argued that the Secretary's decision was not supported by substantial evidence because the Secretary erroneously found that he did not have a severe mental impairment and did not give proper consideration to his complaints of pain.  The district court granted summary judgment in favor of the Secretary and dismissed the case.


4
On appeal, Fox is proceeding pro se, and he raises the same issues that he raised in the district court.  In addition, he made several challenges to the VE's testimony and the ALJ's consideration of his need for medication.


5
Initially, it is noted that Fox has raised two new issues on appeal concerning the VE's testimony and his medications.  We will not address these issues because they were not initially raised in the district court, and no exceptional circumstances exist to warrant our review.   See Taft Broadcasting Co. v. United States, 929 F.2d 240, 243-45 (6th Cir.1991).


6
Upon review, we conclude that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  Fox has not shown that he suffered from a severe mental impairment which lasted at least 12 continuous months.  20 C.F.R. Secs. 404.1505 and 416.905.  Furthermore, the medical evidence does not show that Fox suffers from disabling pain.   See Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986).


7
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.